          Case 1:20-cv-03515-PAE Document 42 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE JPMORGAN TREASURY FUTURES SPOOFING
 LITIGATION
                                                                        20 Civ. 3515 (PAE)

                                                                              ORDER




PAUL A. ENGELMAYER, District Judge:

       The Court has received a notice of voluntary dismissal on behalf of two plaintiffs in this

litigation, Breakwater Trading LLC and Endeavor Trading, LLC. Dkt. 39. The Court dismisses

all claims brought by these two plaintiffs without prejudice and respectfully directs the Clerk of

Court to terminate these two plaintiffs only.



       SO ORDERED.


                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: October 26, 2020
       New York, New York
